Citation Nr: 1403238	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for back injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In November 2013, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the Boston RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend that his current back injury residuals had their onset in service or are etiologically linked to his service.  The Veteran has consistently alleged throughout the course of this appeal that in 1955 he incurred a low back injury as a result of a fall while carrying a piece of heavy equipment (alternator).  He also alleges that following this fall, he was treated at the Fort Richardson Army Hospital in Alaska.  He denied having had back problems prior to the fall.  He also has asserted that he has suffered from back problems, on a constant basis, since that time.  See November 2013 hearing transcript.  

Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of a back injury during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has experienced a back injury in service.  In addition, based on the evidence submitted, including his statements and testimony about his service, the Board finds the Veteran to be credible with respect to his assertions.

Unfortunately, the Veteran's service treatment records are unavailable.  The National Personnel Records Center has on more than once occasion informed the RO that a search for these records were unavailable, and in October 2007 they were noted to be "fire related."  A formal finding on the unavailability of the Veteran's service treatment records was issued in May 2008.  To this, the Board recognizes that in such cases there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington.

Private medical records on file do show that the Veteran has been treated for a long period of time for back-related problems (dating to the 1980's), to include lumbar spine degenerative arthritis.  

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has back injury residuals, and, if so, to obtain a medical opinion regarding the etiology of any back injury residuals, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2013).

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)


1.  The RO/AMC should schedule the Veteran to be afforded a VA orthopedic examination to determine the current nature and etiology of any back injury residuals found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current back injury residuals, if found to be present, are at least as likely as not caused by or had their onset during service, to include as a result of an in-service fall-related injury.  The Veteran's history of his involvement in an in-service fall while holding a piece of heavy equipment, and any other pertinent clinical findings of record, must be taken into account and discussed.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.



(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

2.  The RO/AMC should ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  The RO/AMC should thereafter readjudicate the issue on appeal.  If the benefit remains denied, issue to the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



